SUPPLEMENT DATED SEPTEMBER 8, 2011 TO STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2011 FOR TFLIC FREEDOM ELITE BUILDER® TFLIC FREEDOM ELITE BUILDER II® TFLIC FINANCIAL FREEDOM BUILDER® Each An Individual Flexible Premium Variable Life Insurance Policy and TO STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2008 FOR TFLIC FREEDOM WEALTH PROTECTORSM A Joint Survivor Flexible Premium Variable Life Insurance Policy Issued through TFLIC Series Life Account By Transamerica Financial Life Insurance Company This Supplement modifies certain information contained in your TFLIC Freedom Elite Builder®, TFLIC Freedom Elite Builder II®, TFLIC Freedom Wealth ProtectorSM and/or TFLIC Financial Freedom Builder® statements of additional information ("SAIs").Please read it carefully and retain it for future reference.All terms that are not defined in this supplement shall have the same meanings as the same terms used in the SAIs. The following information replaces the information that is contained in your product Statement of Additional Information: Effective September 9, 2011, all Claims and Forms should be sent to: 4333 Edgewood Road, N.E. Cedar Rapids, Iowa 52499 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
